Exhibit 5.1 Charles W. Barkley Attorney at Law 6201 Fairview Road, Suite 200 (704) 944-4290 Charlotte, NC28210 (704) 944-4280 (Fax) cwbarkley@gmail.com gopublic2@aol.com skype: cbarkley2 May 28, 2013 ORO Capital Corporation 23 Dassan Island Drive Plettenburg Bay 6600 South Africa Re:LegalOpinion – Shares Offered By Form S-1 Registration Statement Ladies and Gentlemen: I have acted as special counsel toORO Capital Corporation,a Nevada corporation (the “Company”), in connection with its Registration Statement filed with the Securities and Exchange Commission in connection with the registration under the Securities Act of 1933, as amended (the “Act”), for registration of up to an aggregate of1,000,000shares (the “Shares”) of the Company’s common stock, par value $0.00001 per share (“Common Stock”). I have examined such documents and considered such legal matters as I have deemed necessary and relevant as the basis for the opinion set forth below. With respect to such examination, I have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as reproduced or certified copies, and the authenticity of the originals of those latter documents. As to questions of fact material to this opinion, I have, to the extent deemed appropriate, relied upon certain representations of certain officers of the Company. Based upon and subject to the foregoing it is my opinion that that the Shares are validly issued, fully paid and non-assessable. Very truly yours, /s/ Charles W. Barkley Charles W. Barkley CWB/js
